                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES VINCENT CASE,                            Case No. 19-cv-04698-JST
                                                        Plaintiff,
                                   8
                                                                                          ORDER EXTENDING DEADLINE FOR
                                                 v.                                       PLAINTIFF TO FILE RESPONSE;
                                   9
                                                                                          ORDER TO SHOW CAUSE
                                  10     WELLS FARGO BANK, N.A., et al.,
                                                                                          Re: ECF No. 11
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 26, 2019, Defendant Wells Fargo Bank, N.A. filed a motion to dismiss Plaintiff

                                  14   Charles Vincent Case’s complaint. ECF No. 11. Case was required to file a response by

                                  15   September 9, 2019. ECF No. 11. He has not yet filed a response. Court staff has twice reached

                                  16   out to Case’s counsel and has received no reply.

                                  17          Case is ordered to file a response by October 29, 2019, or to show cause as to why his case

                                  18   should not be dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b).

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 15, 2019
                                                                                      ______________________________________
                                  21
                                                                                                    JON S. TIGAR
                                  22                                                          United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
